Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
 (f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are:
“a data write module” in claim 1,
“a first signal input control module” in claims 7 and 16, and
“a second signal input control module” in claims 7 and 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gao et al (CN 111613177 A).

Regarding claim 1, Gao discloses a display panel, comprising: 
a pixel circuit and 
a light-emitting element [e.g., Fig. 1: illustrated LED, Figs. 2, 4, 5: 24]; wherein the pixel circuit comprises 
a drive module [e.g., Fig. 1: M3’, Figs. 2, 4, 5: M3], 
a reset module [e.g., Fig. 1: M5’, Figs. 2, 4, 5: M5] and 
a compensation module [e.g., Fig. 1: M4’, Figs. 2, 4, 5: M4], 
wherein the drive module is configured to provide a drive current for the light-emitting element (e.g., see Paragraph 55), 
the drive module comprises a drive transistor [e.g., Fig. 1: M3’, Figs. 2, 4, 5: M3], and 
a gate of the drive transistor is connected to a first node [e.g., Fig. 1: N3’, Figs. 2, 4, 5: N3]; 
the reset module is configured to provide a reset signal [e.g., Paragraph 52, Fig. 2: V, Fig. 4: Scan1, Fig. 5: Vref2] for the gate of the drive transistor, and 
the reset module comprises a first transistor [e.g., Fig. 1: M52’, Figs. 2, 4, 5: M52], 
wherein one end of the first transistor is connected to the first node, and 
another end of the first transistor is connected to a second node [e.g., Fig. 1: N1’, Figs. 2, 4, 5: N1]; 
the compensation module is configured to compensate for a threshold voltage [e.g., Paragraph 52, Table 1, Table 2, Paragraphs 87, 97, 102: Vth] of the drive transistor, and 
the compensation module comprises a second transistor [e.g., Fig. 1: M42’, Figs. 2, 4, 5: M41] and a third transistor [e.g., Fig. 1: M41’, Figs. 2, 4, 5: M42], 
wherein a connection node between the second transistor and the third transistor is a third node [e.g., Fig. 1: N2’, Figs. 2, 4, 5: N2], and 
another end of the second transistor is connected to the first node; and 
the display panel comprises at least one refresh frame [e.g., at least one Fig. 3 time period; Paragraphs 52-53, 59, 71, 78, 101, 111, 135, 139], 
wherein in one refresh frame of the at least one refresh frame, a working process of the pixel circuit comprises a first stage [e.g., Fig. 3: time period when Scan 1 high and Scan 2 high], and 
in the first stage, the first transistor and the second transistor are turned off, and 
a voltage V1 of the first node [e.g., Table 1: 2.5V; Table 2: 2.5V], 
a voltage V2 of the second node [e.g., Table 1: -1V; Table 2: 2.5V] and 
a voltage V3 of the third node [e.g., Table 1: 6V; Table 2: 2.5V] satisfy that 
V1 - V2 = K (V3 - V2) 
[e.g., via Table 1: 2.5V - (-1V) = K * [6V - (-1V)], 
2.5V +1V = K * (6V + 1V)
3.5V = K * 7V
3.5V = ½ * 7V;
via Table 2: 2.5V - (2.5V) = K * [2.5V - (2.5V)], 
0V = K * 0V
0V = ½ * 0V], 
wherein K denotes a fixed value and 0 < K < 1 [e.g., K = 1/2] 
(e.g., see Paragraphs 52-130).

Regarding claim 2, Gao discloses the pixel circuit further comprises a data write module [e.g., Figs. 2, 4, 5: M2], and 
the data write module is configured to write a data signal [e.g., Figs. 2, 4, 5: Vdata] into the gate of the drive transistor [e.g., see Paragraph 65]; and in the one refresh frame, 
the working process of the pixel circuit further comprises a second stage [e.g., Fig. 3: time period when Scan 2 low], 
wherein in the second stage, the second transistor and the third transistor are turned on, and the data write module is configured to write, into the first node, a data signal Vdata [e.g., Figs. 2, 4, 5: Vdata] that is provided by a data signal terminal [e.g., Figs. 2, 4, 5: Vdata terminal] and is compensated for by the threshold voltage Vth of the drive transistor [e.g., see Paragraph 52, Table 1, Table 2, Paragraphs 87, 97, 102: Vth].

Regarding claim 20, this claim is rejected by the reasoning applied in rejecting claim 1, furthermore, Gao discloses a display device [e.g., Fig. 15: 100] (e.g., see Paragraph 140).

Claim Rejections - 35 USC § 103
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3-8, 11-13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al (CN 111613177 A) in view of Wu et al (CN 111816119 A).

Regarding claim 3, Gao discloses the second node is further electrically connected to a first signal terminal [e.g., Fig. 6: M231 drain, Fig. 7: M233 drain], and 
the third node is further electrically connected to a second signal terminal [e.g., Fig. 6: M232 drain, Fig. 7: M234 drain]; and 
in the first stage, a first signal Vref1 [e.g., Table 1: -1V; Table 2: 2.5V] provided by the first signal terminal and a second signal Vref2 [e.g., Table 1: 6V; Table 2: 2.5V] provided by the second signal terminal satisfy that V1 - Vref1 = K(Vref2 - Vref1) 
[e.g., via Table 1: 2.5V - (-1V) = K * [6V - (-1V)], 
2.5V +1V = K * (6V + 1V)
3.5V = K * 7V
3.5V = ½ * 7V;
via Table 2: 2.5V - (2.5V) = K * [2.5V - (2.5V)], 
0V = K * 0V
0V = ½ * 0V] (e.g., see Paragraph 104).

Gao doesn’t appear to expressly disclose a first signal Vref1provided by the first signal terminal and a different second signal Vref2 provided by the second signal terminal.
However, Wu discloses a first signal Vref1 [e.g., Fig. 7: Data; Fig. 11: Vref, Data, PVDD] provided by a first signal terminal [e.g., Fig. 5: E1, Fig. 7: Data terminal; Fig. 9: E3, Fig. 11: Vref terminal, Data terminal, PVDD terminal] and a second signal Vref2 [e.g., Fig. 8: Vint; Fig. 12: Vref, Data, Vint] provided by a second signal terminal [e.g., Fig. 5: E2, Fig. 8: Vint terminal; Fig. 9: E4, Fig. 12: Vref terminal, Data terminal, Vint terminal] (e.g., see Paragraphs 39-67).

Gao and Wu are analogous art because they are from the shared inventive field of light emitting diode display devices.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to combine Wu’s signal terminals with Gao’s pixel circuit, so as to prevent screen flashing/flickering.
Moreover, it would have been obvious to one of ordinary skill in the art at the time of filing because all the claimed elements were known in the prior art and one skilled in the art could have combined Wu’s signal terminals with Gao’s pixel circuit as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the filing. See KSR International Co. v. Teleflex Inc., et al., Docket No. 04-1350 (U.S. 30 April 2007).

Regarding claim 4, Gao discloses in the first stage of the one refresh frame, the first signal Vref1 and the second signal Vref2 satisfy that Vdata' - Vth – Vref1 = K(Vref2 - Vref1), wherein Vdata' denotes a data signal [e.g., Tables 1-2: Data] provided by the data signal terminal in the second stage of the one refresh frame (e.g., see Paragraphs 80-97).

Regarding claim 5, Gao discloses in any two refresh frames [e.g., during at least a portion of at least one Fig. 3 time period; Paragraphs 52-53, 59, 71, 78, 101, 111, 135, 139] of the at least one refresh frame, the first signal Vref and the second signal Vref2 remain invariable and satisfy that Vdata" - Vth - Vref1 = K(Vref2 - Vref1) in the first stage, wherein Vdata" - Vth denotes a virtual set value of the voltage V1 of the first node (e.g., see Tables 1-2; Paragraphs 80-97).

Regarding claim 6, Gao discloses a potential of the first signal Vref1 and a potential of the second signal Vref2 are fixed in the first stage (e.g., see Tables 1-2; Paragraphs 80-97).

Regarding claim 7, Gao discloses the reset module is connected between a reset signal terminal [e.g., Paragraph 52, Fig. 2: V, Fig. 4: Scan1, Fig. 5: Vref2] and the gate of the drive transistor; 
the reset module further comprises a fourth transistor [e.g., Fig. 1: M51’, Figs. 2, 4, 5: M51], and 
a connection node between the fourth transistor and the first transistor is the second node; and 
the pixel circuit further comprises 
a first signal input control module [e.g., Figs. 2, 4, 5: M23; Fig. 6: M231, Fig. 7: M233] and 
a second signal input control module [e.g., Figs. 2, 4, 5: M23; Fig. 6: M232, Fig. 7: M234], 
wherein the first signal input control module and the second signal input control module are turned on before the first stage (e.g., see Fig. 3; Paragraphs 60-73).

Wu discloses the first signal input control module [e.g., Fig. 5: E1, Fig. 7: M3, M4; Fig. 9: E3, Fig. 11: M7, M8, M9] is connected between the second node and the first signal terminal, 
the second signal input control module [e.g., Fig. 5: E2, Fig. 8: M5; Fig. 9: E4, Fig. 12: M10, M11, M12] is connected between the third node and the second signal terminal (e.g., see Paragraphs 39-67).

Regarding claim 8, Gao discloses the first signal input control module comprises a fifth transistor [e.g., Figs. 2, 4, 5: M23; Fig. 6: M231, Fig. 7: M233], 
wherein one end of the fifth transistor is connected to the second node, and 
another end of the fifth transistor is connected to the first signal terminal; and 
the second signal input control module comprises a sixth transistor [e.g., Figs. 2, 4, 5: M23; Fig. 6: M232, Fig. 7: M234], 
wherein one end of the sixth transistor is connected to the third node, and 
another end of the sixth transistor is connected to the second signal terminal (e.g., see Paragraphs 104-105).

Regarding claim 11, this claim is rejected by the reasoning applied in rejecting claim 3; furthermore, Gao discloses the second node is further electrically connected to a first signal terminal [e.g., Fig. 6: M231 drain, Fig. 7: M233 drain], and 
in the first stage, a first signal Vref1 [e.g., Fig. 6: M231 drain, Fig. 7: M233 drain] satisfies that V1 - Vref1 = K(V3 - Vref1) [e.g., via Table 1: 2.5V - (-1V) = K * [6V - (-1V)], 
2.5V +1V = K * (6V + 1V)
3.5V = K * 7V
3.5V = ½ * 7V;
via Table 2: 2.5V - (2.5V) = K * [2.5V - (2.5V)], 
0V = K * 0V
0V = ½ * 0V]; or 
the third node is further electrically connected to a second signal terminal [e.g., Fig. 6: M232 drain, Fig. 7: M234 drain], and 
in the first stage, a second signal Vref2 provided satisfies that V1 - V2 = K(Vref2 - V2) [e.g., via Table 1: 2.5V - (-1V) = K * [6V - (-1V)], 
2.5V +1V = K * (6V + 1V)
3.5V = K * 7V
3.5V = ½ * 7V;
via Table 2: 2.5V - (2.5V) = K * [2.5V - (2.5V)], 
0V = K * 0V
0V = ½ * 0V] (e.g., see Paragraph 104).

Wu discloses a first signal Vref1 [e.g., Fig. 7: Data; Fig. 11: Vref, Data, PVDD] provided by a first signal terminal [e.g., Fig. 5: E1, Fig. 7: Data terminal; Fig. 9: E3, Fig. 11: Vref terminal, Data terminal, PVDD terminal] and a second signal Vref2 [e.g., Fig. 8: Vint; Fig. 12: Vref, Data, Vint] provided by a second signal terminal [e.g., Fig. 5: E2, Fig. 8: Vint terminal; Fig. 9: E4, Fig. 12: Vref terminal, Data terminal, Vint terminal] (e.g., see Paragraphs 39-67).

Regarding claim 12, Gao discloses in the first stage of the one refresh frame, the first signal Vref1 satisfies that Vdata1' - Vth - Vref1 = K(V3 - Vref1), wherein Vdata1' denotes a data signal [e.g., Tables 1-2: Data] provided by the data signal terminal in the second stage of the one refresh frame; 
or in the first stage of the one refresh frame, the second signal Vref2 satisfies that Vdata2'- Vth - V2 = K(Vref2 - V2), wherein Vdata2' denotes a data signal provided by the data signal terminal in the second stage of the one refresh frame  (e.g., see Tables 1-2; Paragraphs 80-97).

Regarding claim 13, Gao discloses in any two refresh frames [e.g., during at least a portion of at least one Fig. 3 time period; Paragraphs 52-53, 59, 71, 78, 101, 111, 135, 139] of the at least one refresh frame, the first signal Vref1 remains consistent and satisfies that Vdata1" - Vth - Vref1 = K(V3 - Vref1) in the first stage, wherein Vdata1" - Vth denotes a virtual set value of the voltage V1 of the first node (e.g., see Tables 1-2; Paragraphs 80-97); 
or in any two refresh frames [e.g., during at least a portion of at least one Fig. 3 time period; Paragraphs 52-53, 59, 71, 78, 101, 111, 135, 139] of the at least one refresh frame, the second signal Vref2 remains consistent and satisfies that Vdata2" - Vth - V2 = K(Vref2 - V2) in the first stage, wherein K denotes a fixed value, 0 < K < 1, and Vdata2" - Vth denotes a virtual set value of the voltage V1 of the first node (e.g., see Tables 1-2; Paragraphs 80-97).

Regarding claim 16, this claim is rejected by the reasoning applied in rejecting claim 7; furthermore, Gao discloses the pixel circuit further comprises 
a first signal input control module [e.g., Figs. 2, 4, 5: M23; Fig. 6: M231, Fig. 7: M233] or 
a second signal input control module [e.g., Figs. 2, 4, 5: M23; Fig. 6: M232, Fig. 7: M234], wherein
the first signal input control module and the second signal input control module are turned on before the first stage (e.g., see Fig. 3; Paragraphs 60-73).

Wu discloses the first signal input control module [e.g., Fig. 5: E1, Fig. 7: M3, M4; Fig. 9: E3, Fig. 11: M7, M8, M9] is connected between the second node and the first signal terminal, 
the second signal input control module [e.g., Fig. 5: E2, Fig. 8: M5; Fig. 9: E4, Fig. 12: M10, M11, M12] is connected between the third node and the second signal terminal (e.g., see Paragraphs 39-67).

Regarding claim 17, this claim is rejected by the reasoning applied in rejecting claim 8; furthermore, Gao discloses the first signal input control module comprises a fifth transistor [e.g., Figs. 2, 4, 5: M23; Fig. 6: M231, Fig. 7: M233], 
wherein one end of the fifth transistor is connected to the second node, and 
another end of the fifth transistor is connected to the first signal terminal; and 
the second signal input control module comprises a sixth transistor [e.g., Figs. 2, 4, 5: M23; Fig. 6: M232, Fig. 7: M234], 
wherein one end of the sixth transistor is connected to the third node, and 
another end of the sixth transistor is connected to the second signal terminal (e.g., see Paragraphs 104-105).

Regarding claim 18, Gao discloses the pixel circuit further comprises a light emission control module, and 
the light emission control module comprises 
a first light emission control unit [e.g., Figs. 2, 4, 5: M1] and 
a second light emission control unit [e.g., Figs. 2, 4, 5: M6], 
wherein the first light emission control unit, the drive module, the second light emission control unit, and the light-emitting element are sequentially connected in series between a first power terminal [e.g., Figs. 2, 4, 5: PVDD] and a second power terminal [e.g., Figs. 2, 4, 5: PVEE]; 
the first light emission control unit comprises a seventh transistor [e.g., Figs. 2, 4, 5: M1], 
the second light emission control unit comprises an eighth transistor [e.g., Figs. 2, 4, 5: M6], and 
a gate of the seventh transistor and a gate of the eighth transistor are connected to a light emission control signal terminal [e.g., Figs. 2, 4, 5: Emit n]; and 
a gate of the fifth transistor or a gate of the sixth transistor is connected to the light emission control signal terminal (e.g., see Paragraphs 55-105).

Wu discloses a gate of the fifth transistor [e.g., Fig. 11: M9] or a gate of the sixth transistor [e.g., Fig. 12: M12] is connected to the light emission control signal terminal [e.g., Figs. 11, 12: Emit3] (e.g., see Paragraphs 62-69).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Gao et al (CN 111613177 A) in view of Miyasaka et al (US 2019/0096325 A1).

Regarding claim 19, Gao discloses K = ½ (e.g., see Tables 1-2; Paragraphs 80-97).
Gao doesn’t appear to expressly disclose an equivalent resistance of the first transistor is the same as an equivalent resistance of the second transistor.
However, Miyasaka discloses an equivalent resistance of a first transistor [e.g., Fig. 8: 31] is the same as an equivalent resistance of a second transistor [e.g., Fig. 8: 33]. (e.g., see Paragraph 168).

Gao and Miyasaka are analogous art because they are from the shared inventive field of light emitting diode display devices.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to use Miyasaka’s equivalent resistance transistors as Gao’s transistors, so that a high-quality image without any display errors can be achieved.
Moreover, it would have been obvious to one of ordinary skill in the art at the time of filing because all the claimed elements were known in the prior art and one skilled in the art could have used Miyasaka’s equivalent resistance transistors as Gao’s transistors as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the filing. See KSR International Co. v. Teleflex Inc., et al., Docket No. 04-1350 (U.S. 30 April 2007).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The documents listed on the attached 'Notice of References Cited' are cited to further evidence the state of the art pertaining to display panels.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Piziali whose telephone number is (571)272-7678.  The examiner can normally be reached on Monday - Friday (7:30AM - 4PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin (Kumar) Patel can be reached on (571) 272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jeff Piziali/
Primary Examiner, Art Unit 2628
4 November 2022